DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 09/29/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 2, 5, 7, 10-12, 17, and 20. 

Response to Arguments
Applicant’s arguments and amendments, with respect to claims 1-20 have been fully considered. The Examiner withdrawals the previous 35 U.S.C. 103 rejection for claims 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claims 1 and 11:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a traffic information service apparatus”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to “a traffic information service method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental processes (MPEP 2106.04). 
	Independent claim 1 and 11 recite, in general, the steps of “receiving positioning data transmitted from at least one of a vehicle terminal and a user terminal,” “identify a number of occurrences of route search request information,” “predict a traffic situation of a road section,” and “provide traffic situation prediction information.” 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass the ability for a person to acquire the data (i.e., search request information), analyze the data (i.e., the search request information), and provide an output (i.e., provide traffic situation prediction information) based on the CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1 and 11 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
	Independent claim 1 recites, for example, the additional elements of “a communication device,” “a processor,” and “a traffic information service apparatus”.
The Examiner finds these elements are generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract Claim 1 is not integrated into a practical application.
	Independent claim 11 recite, for example, the additional element of “a processor”. 
The Examiner finds this element is a generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional element within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 11 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
		The additional elements in claims 1 and 11 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 11 fail to claim anything significantly more than the judicial exception.

Conclusion:
		Independent claims 1 and 11 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 11 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-10 are directed to a traffic information service apparatus. The claims are directed to a machine, which is a statutory category. (Step 1: yes)
Claims 12-20 are directed to a traffic information service method. The claims are directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
	Claims 2-10 and 12-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-10 and 12-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-10 and 12-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-10 and 12-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
Claims 2-10 and 12-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
		Dependent claims 2-10 and 12-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-10 and 12-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667